Citation Nr: 1805726	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  11-26 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1993 to January 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Houston, Texas Department of Veteran Affairs (VA) Regional Office (RO).  In October 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In December 2015 the case was remanded for further development. 

[The matters of service connection for left knee joint osteoarthritis and right ankle lateral collateral ligament sprain with osteoarthritis were also on appeal before the Board.  February 2016 and November 2017 rating decisions granted service connection for those disabilities, resolving the matters].

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claims remaining on appeal each seek service connection for joint pathology.  Gout is a systemic disorder, characterized by migratory, flare-ups in various joints (possibly leaving residual pathology).  As the May 2015 decision granted service connection for underlying gout, gouty arthritis in any joint affected would warrant secondary service connection.  Therefore, the primary question to be resolved is the nature of the arthritis, if any, in the joints for which service connection is sought.  If it is gouty arthritis, service connection would be warranted. 

Furthermore, to the extent that any joint is affected by non-gouty arthritis, it must be ascertained whether the arthritis is a systemic, degenerative arthritis or traumatic arthritis from trauma to a specific joint, as the analysis would differ based on the distinction. 

On January 2016 VA wrist examination, the examiner found that the right wrist disability was less likely than not incurred in or caused by the Veteran's service.  She explained that the ganglion cyst was stable and almost not existent on examination and that the degenerative joint disease (DJD) was secondary to gout and not related to service.  She also noted that the service-connected spine and joint disabilities did not affect the right wrist in any way.  The AOJ sought clarification because the ultimate negative opinion was accompanied by what appeared to be positive rationale.  The April 2017 addendum opinion notes that the Veteran's right wrist disability was less likely as not service connected since the current complaints were related to DJD, there was no evidence of gout on X-rays, and the onset of gout was after his discharge from service.  She explained that the wrist arthritis was due to the aging process.  She opined that the right wrist disability was not caused or aggravated by an already service-connected disability because the medical literature did not support development of DJD secondary to other joints or the spine.  [Notably, she did not reconcile the addendum opinion with the opinion offered in January 2016-that the DJD was secondary to gout.]  .

On January 2016 VA right knee examination, the examiner found that the Veteran's right knee DJD was less likely as not related to service or aggravated by his service-connected joint or spine disabilities.  The AOJ sought an addendum opinion because the rationale provided was deemed inadequate.  The April 2017 addendum opinion notes that the Veteran's right knee arthritis was less likely as not due to hiss service.  The examiner explained that there was no documentation of right knee trauma or of treatment for the knee in service and that his age was among the risk factors for developing the right knee arthritis .  She explained that medical literature did not support that right knee DJD could be secondary to disabilities of other joints or the spine.  The focus of the addendum opinion with respect to a secondary service connection theory of entitlement was on causation rather than aggravation.  Both opinions are inadequate for rating purposes as they do not include adequate rationale, and are non-responsive to remand directives.  

Another examination to obtain an adequate opinion (that is fully responsive to remand directives, and resolves all medical questions presented in these matters-with adequate explanation) is necessary.
As it appears the Veteran receives ongoing VA treatment for the claimed disabilities, and because updated records of such treatment may contain pertinent information and VA records are constructively of record, the records of his VA treatment must be secured. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record updated (to the present) records of all VA evaluations or treatment the Veteran has received for his right knee and right wrist.

2. Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his right knee and right wrist disabilities. The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify (by diagnosis) each right knee and right wrist disability found.  Specifically, does the Veteran have arthritis in those joints?  If so, please identify the nature of the arthritis in each joint, i.e., is it a systemic (e.g. gouty or degenerative) or traumatic (and limited to the traumatized joint) arthritis? 

The rationale should identify the basis for distinguishing the type(s) of arthritis found. 

b. Please identify the etiology of any arthritis of these joints found.  Specifically, is it related directly to the Veteran's service (was incurred or aggravated due to disease, injury or event therein), or caused or aggravated (the opinion must address aggravation) by an already service-connected disability (which include gout, multiple spine disabilities, and joint disabilities to include recently service-connected left knee and right ankle disabilities). 

All opinions must include rationale with citation to supporting clinical data and/or medical literature.

3.  The AOJ should then review the record and readjudicate the claims (acknowledging gouty arthritis in any joint at issue to be service-connected).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

